i                                   :
                            opinionlia;VA&i
                            Be: Whethm or not additional
                                   ooe&+oaeatlon may be paid
                                   by the county to the Tax
                                   Almeesor-Colleotor  for ser-
                              :   .~rhws performed by him .for
                                  work as Couuty Veterans~
                                  Sor~ioe oCriOera
Dear   Sir:



                                   I &seimm and
                                   lle ‘Qounty; ha
                                   Lug..of rioer all
                             .946.6*: ,_,
                 ..   :   .:
            *As o'uoh
                    'officerkio(as'well(LB
       F;heothsr.Cou&yOtfi~iaL.1are on an:



             “On M    l&h, 1945;'the.Qomi.slonerd
       Court of Bo Y e Oouaty, by proper order nu+
       and entered by the Oburt;    aroated the Vet;-
       eranab’ #ear*iaa OffloV’-for  Hale Cbunty; the .
       office WM not tilled.by,an     off$oiel. apDoint-
       ment until Feb. lxth, 1946;hw6ver;
               “From July 3s t, 1945,'thru and include
       lng Janqary 1946, a period of son16 7 months,
       .the duties of this offioe    were discharged bg
       Mr. M. 8. WATS@?, .who attended to the duties
       of this. offl~e   in oonjumtlon   with the dut-
       ise of his offloe     as Tax &seSaor AndyCo&-
       leabr;     and of course, Nr. Watson~ received
       his full oompensa,tlon as Tax Aeseeaor & Col-
       lector.
             Eon. Lee Bowlin - Pge      2   V-lJ&




                                                                                .:




             this Dekha+uaonta
                          W&t we have said oompels. tJie &IW& ~6 JkW6
             given     i&peo.tl+e      or any o.oneldoratlon of the qG@stion
             ot’e&lbility        of ‘the Assessor~olleator   .tb holds at tiM
             B(L~B
                 t*t:,tmth.~r 00wy 0rriae, that .of Veborafui~
                                                             0o~w.b~
             ty Bernlo&. Ofliosr,~ and Ln spite -of .the wo3fthy 6Uxii i’Or
             w&iah the Assessor-aolleotor   .is giving of his eftra tfm%




.-                     .l?&e Chnty Tax Assessor. &d Colleotor
_ ;’
                  oi Em&u0owt.y who UJcsniae performs the
                  ixtwm. af the aeatiy  Vatuu8    aorvioe Of-

  .“.

        .-
                                                    :


rioer;  may’iot Abe pai& ,eddlWxIal oom-
pensatlon ror+wh.    dutiqir ae .Teterarmf
aervioe ; q+or..          :
                               Y0urs .vf3ry truly

                          AT&RNEiGENFiRALOFTEXAS



                          BY
O&d~m:wb&a                     Asslstant~



                          'APPRkD APB 15,. 1947